                  Exhibit 2




Case 1:20-cv-00613-CCE-LPA Document 27-2 Filed 07/17/20 Page 1 of 2
For Immediate Release – City of Graham, NC               about:reader?url=https://www.cityofgraham.com/immediaterelease/




                   cityofgraham.com


                   For Immediate Release – City of
                   Graham, NC
                   1 minute



                   Mayor Peterman has issued a Declaration of a State of
                   Emergency (May 31, 2020) due to the potential for damage or
                   injury, due to civil unrest. The area shall be and extend to the
                   corporate limits of the City of Graham.

                   In summary…
                   Restricted Access: It shall be unlawful to disobey any barriers,
                   warning signs or other structures that restrict vehicular or
                   pedestrian travel due to road closure, detours, hazards, etc.

                   Furthermore, this declaration denies or restricts access to
                   areas, streets, highways or locations within the City in which
                   that restriction or denial of access or use is reasonably
                   necessary to promote efforts being made to overcome the
                   emergency or to prevent further aggravation of the emergency.




1 of 1                                                                                                 7/13/20, 1:02 PM
                    Case 1:20-cv-00613-CCE-LPA Document 27-2 Filed 07/17/20 Page 2 of 2
